Citation Nr: 0807666	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-08 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


	(CONTINUED ON NEXT PAGE)



INTRODUCTION

The veteran served on active duty from March 1973 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied the benefit 
sought on appeal.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that she has PTSD resulting from multiple 
episodes of in-service sexual assault by another soldier.  
She maintains that while in service she was sexually 
assaulted and beaten by a sergeant who was an E-8, and that 
she became pregnant as a result of one of the sexual assaults 
in about January or February 1974.  As a result, she later 
gave birth to a daughter after service in October 1974.  The 
soldier who had assaulted her came to the hospital and took 
her daughter.  She was not allowed to see her daughter until 
the daughter was sixteen years old.  She maintains that as a 
result of these episodes of trauma she developed PTSD.
 
In this matter involving military sexual trauma (MST), VA 
sent the veteran a duty to assist letter in April 2004.  With 
this letter, VA provided the veteran a PTSD Questionnaire; a 
VA Form 21-4138, "Statement in Support of Claim"; and a VA 
Form 21-4142, Authorization and Consent to Release 
Information to [the VA]".   VA also requested the veteran's 
service personnel file and medical records.  Service 
personnel records and service medical records are contained 
in the claims file.  Post-service medical records consist of 
recent private medical records associated with psychiatric 
treatment and evaluation, dated in February 2004 and June 
2006.  The claims file also contains three copies of a 
statement signed by three siblings.


As explained below, however, VA did not follow all of the 
specific development actions that are now necessary in cases 
involving PTSD based on stressors associated with MST.

If a PTSD claim is based on MST or personal assault in 
service, evidence from sources other than the veteran's 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  38 C.F.R. § 
3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

Furthermore, pertinent provisions of Manual M21-1MR (Formerly 
Manual M21-1) specifically address the types of documentation 
that may be used to corroborate the occurrence of a stressor 
where the alleged stressor event is physical or sexual 
assault.  See Cohen v. Brown, 10 Vet. App. 128, 139-143 
(1997); M21-1MR, IV.ii.1.D.17.g and III.iv.4.H.30.b; see also 
YR v. West, 11 Vet. App. 393, 399 (1998). 

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. 38 C.F.R. § 
3.304(f)(3).  VA must make all reasonable efforts to obtain 
the relevant evidence.  38 C.F.R. § 3.159(c).  VA may submit 
any evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  38 C.F.R. § 
3.304(f)(3).  

In July 2004, VA approved for publication a new form, VA Form 
21-0781a, Statement in Support of Claim for Service 
Connection for Post Traumatic Stress Disorder Secondary to 
Personal Trauma.  This form provides understandable notice 
consistent with requirements under 38 C.F.R. § 3.304(f)(3).  
The RO has not provided the veteran this new form, which 
identifies additional types of documentation that may be used 
to corroborate the occurrence of a stressor involving sexual 
assault, and it lists additional behavior changes or 
experiences that might occur following a sexual assault.  
Although the veteran recited provisions of 38 C.F.R. § 
3.304(f)(3) in her notice of disagreement, she has not 
provided the type of understandable notice provided in VA 
Form 21-0781a.  The RO should send the appellant a VA Form 
21-0781a, and request that the veteran complete that form.  

In connection with the current claim, the medical records 
begin in 2004 and consist of only two medical records, dated 
in February 2004 and June 2006.  Documents associated with a 
Social Security Administration disability claim (granted 
based in part on PTSD symptoms) include a summarization of 
various medical records of psychiatric treatment and 
evaluation.  SSA relied on these records in granting the 
veteran's claim.  The actual medical records are not on file.  

Clearly, there are medical records that are not in the claims 
file which appear to be relevant to the current claim on 
appeal to the Board.  The RO should request that SSA provide 
copies of the medical records relied on in making its August 
2006 favorable decision.  Also, the RO should request that 
the veteran identify any relevant treatment providers, 
including associated with the birth of her daughter in August 
2006; and attempt to obtain any relevant treatment records 
from sources identified.  In particular, any medical records 
after discharge associated with the birth of the veteran's 
daughter in October 1974, including prenatal care, may 
provide evidence pertinent to this claim.  


Accordingly, the case is REMANDED for the following action:

1.  Request the Social Security 
Administration to provide copies of 
medical treatment records relied on in 
its August 2006 favorable decision of the 
veteran's claim for SSA disability 
benefits.

2.  Ask the veteran to identify any 
pertinent medical treatment providers for 
her psychiatric symptoms; and providers 
associated with prenatal care and the 
birth of her daughter in October 1974.  
Through appropriate means, seek to obtain 
any identified medical records.
 
3.  In accordance with the provisions of 
M21-1MR, IV.ii.1.D.17.g and 
III.iv.4.H.30.b, the RO should again send 
the veteran an appropriate stressor 
development letter.  The appellant should 
also be notified that in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3). All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in 
the notification to the veteran.  

The RO should also send the appellant a 
new VA Form 21-0781a, Statement in 
Support of Claim for Service Connection 
for Post Traumatic Stress Disorder 
Secondary to Personal Trauma, and request 
that she complete it with as much 
specificity as possible.  The RO should 
inform the appellant that if she fails to 
return any form that would provide 
details regarding the inservice stressor 
events or fails to provide information 
useful to verifying this event, VA will 
have no choice but to proceed to decide 
the case based on the evidence of record.  
An appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.  

4.  Upon receipt of SSA's response and 
the veteran's response to the development 
ordered in paragraphs 2 and 3, the RO 
should undertake any and all further 
development action indicated by the 
evidence of record, to include, if 
warranted, scheduling a VA psychiatric 
examination.  

Importantly, if the RO reviews the 
updated claims file and determines that 
there is evidence of behavior changes 
following the claimed assault consistent 
with those cited in 38 C.F.R. 
§ 3.304(f)(3), then the RO should submit 
any such evidence received to an 
appropriate medical or mental health 
professional for an opinion as to whether 
that evidence indicates that a personal 
assault occurred.  If so, then the RO 
should schedule a complete VA psychiatric 
examination to address the claim on 
appeal.

5.  The RO should then re-adjudicate the 
claim.  If the benefit sought remains 
denied, the RO should issue an 
appropriate SSOC and provide the veteran 
and her representative the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless she is notified.
 
The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of her claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

